Citation Nr: 1436994	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-09 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for the service-connected residuals of left wrist fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a complete review of the evidence.  

In July 2014, the Veteran through his representative submitted a claim of entitlement to service connection for schizophrenia.  Thus, the claim of entitlement to service connection for schizophrenia has been filed but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's residuals of a left wrist fracture have been manifested by dorsiflexion limited to, at worst, 45 degrees; palmer flexion limited to, at worst, 50 degrees; with evidence of arthritis and pain on motion, but no evidence of ankylosis.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 percent for residuals of left wrist fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5215 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) were met here, with a letter sent prior to initial adjudication of the claim.  The Veteran was mailed a letter in March 2009, advising him of what is required to substantiate the claim and of his and the VA's respective duties for obtaining evidence.  This letter also informed the Veteran how disability ratings and effective dates were established.  Thus, notification requirements of the VCAA have been satisfied.

VA has also met the duty to assist the Veteran with the development of facts pertinent to the appeal.  The RO obtained the Veteran's service treatment records (STRs) and pertinent post service treatment records.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  

As part of the duty to assist, VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  In October 2005, December 2007, and July 2010, the Veteran received VA examinations which evaluated the severity of the Veteran's left wrist disability, and included range of motion (ROM) measurements.  The Board finds the examination reports adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that all necessary development has been accomplished and, therefore, appellate review of the claim addressed above may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.




II. Legal Criteria and Analysis

The Veteran was granted service connection for the residuals of a left wrist fracture in September 1974.  Over the years, the rating has varied between 0 and 10 percent.  Most recently, he was at rated 10 percent in June 1999.  The Veteran is reported to be right handed.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  The regulation does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's left wrist disability currently is rated under DC 5215, limitation of motion of the wrist.  Limitation of motion of the wrist provides a maximum 10 percent rating for both the minor and major wrists for dorsiflexion less than 15 percent or palmar flexion limited in line with the forearm.  38 C.F.R. § 4.71a, DC 5215.  Normal range of motion (ROM) for the wrist is 70 degrees dorsiflexion (extension), 80 degrees palmar flexion, 45 degrees ulnar deviation, and 20 degrees radial deviation.  38 C.F.R. § 4.71 Plate I.

In October 2005, the Veteran received a VA examination evaluating his left wrist disability.  At that time, ROM measurements were as follows: dorsiflexion 0 to 50, with pain at 45 degrees; palmar flexion was 0 to 60, with pain at 55 degrees; radial deviation was 15 degrees, with pain at 10 degrees; and ulnar deviation was 30 degrees, with pain at 25 degrees.  On repetitive motion, the left joint function was additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination.  Pain was noted as the major functional impact.  An x-ray taken at the time showed no definite evidence of prior fracture and normal ligament.  The Veteran also reported that the left wrist disability limited his leisure activities.  The examiner did not give a diagnosis at that time.

In December 2007, the Veteran was afforded another VA examination evaluating his left wrist disability.  The Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, locking and fatigability.  He stated he had constant pain illicited by physical activity which was relieved by rest and medication.  The Veteran also reported numbness, loss of grip, dropping things and loss of usage.  Left wrist ROM evaluation revealed the following: dorsiflexion was 60 degrees, with pain at 60 degrees; palmar flexion was 70 degrees, with pain at 60 degrees; radial deviation was 15 degrees, with pain at 15 degrees; and ulnar deviation was 40 degrees, with pain at 40 degrees.  The examiner noted that on repetitive motion, the left joint function was limited by pain, fatigue, weakness, lack of endurance, and incoordination, with pain having the major functional impairment.

In June 2010, during a routine general physical examination, the Veteran did report that his left wrist sometimes interfered with his steering of a vehicle.  The examiner provided a diagnosis of traumatic arthritis.

In July 2010, the Veteran received another VA examination to evaluate his left wrist disability.  He continued to report symptoms of weakness, stiffness, swelling, giving way, lack of endurance, locking and fatigability, numbness, loss of grip, dropping things, and loss of use.  ROM evaluation showed dorsiflexion was 0 to 50 degrees, with pain at 50 degrees; palmar flexion was 0 to 55 degrees, with pain at 50 degrees; ulnar deviation was 0 to 20 degrees, with pain at 25 degrees, and radial deviation was 0 to 35 degrees, with pain at 15 degrees.  The examiner noted signs of warmth, tenderness and swelling.  Regarding daily functioning, the Veteran reported that the left wrist disability caused difficulties with most activities of daily living.

For the period of June 2007 through November 2007, the Veteran was seen by an orthopedic specialist for his left wrist disability.  In June 2007, he was given a magnetic resonance imaging (MRI) which revealed evidence of chronic scapholunate ligament tear and TFC tear, and very mild arthrosis in the radiocarpal joint and the scapholunate joint.  The Veteran continued to see the orthopedic doctor and in November 2007, had a wrist arthroscopy and debridement.  The doctor stated in a letter following the surgery that the Veteran would recover to resume normal activities, but would remain limited in his ability to grip, lift or carry heavy objects using his left hand.

The record also indicates the Veteran testified at a DRO hearing in June 2007.  At that time, he stated he was in constant pain but that the VA prescribed 3 different braces which provided stability for his wrist.  He also testified that as a shuttle driver, it limited him in assisting passengers and how he actually drove the shuttle.

Based on the evidence of record, the Board finds that a disability rating in excess of 10 percent for the residuals of a left wrist fracture is not warranted.  The Board recognizes that the Veteran's condition is characterized by limited ROM, weakness and pain, and that it interferes with activities of daily living.  However, the symptoms experienced by the Veteran are contemplated by the DC 5215 rating table.  Currently, the Veteran is in receipt of the maximum rating available for limitation of motion of the left wrist under DC 5215, with consideration for pain.  

The Board has considered assigning the Veteran a higher disability rating under another DC applicable to the wrist, DC 5214.  Under DC 5214, it must be shown that the Veteran's symptoms more closely approximate ankylosis.  Ankylosis is the stiffening or fixation of the joint as a result of the disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996). The next higher rating under DC 5214 is 20 percent for favorable ankylosis in 20 to 30 degrees of dorsiflexion.  While the Board acknowledges the Veteran's limited motion and pain, which becomes worse with repeated use, the medical evidence simply does not shown that the limitation of motion approaches the next higher disability rating, much less any level of ankylosis of the left wrist as described in DC 5214.  Nor has he ever received a diagnosis of ankylosis.  As such, a rating under DC 5214 is not warranted.

The Board notes that the Veteran's complaints of pain have been taken into consideration in this decision.  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations, or that his functional impairment is further limited by symptoms of weakness, fatigability, incoordination, or flare-ups beyond what is already contemplated by the rating schedule.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for limitation of motion at any point during the period on appeal due to the functional impairment of the Veteran's residuals of a left wrist fracture.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that an extraschedular evaluation is not warranted in the present case.  There is no indication from the record that the Veteran received frequent emergency or inpatient treatment for his left wrist disability.  The Veteran's left wrist disability is manifested by signs and symptoms such as pain, weakness, fatigability, and lack of endurance which impairs his ability to perform tasks involving his left hand, such as grasping and lifting heavy objects.  These signs and symptoms, and their resulting impairment, are reasonably contemplated by the rating schedule.  There is nothing exceptional or unusual about the Veteran's left wrist disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, referral of this case for extraschedular consideration is not in order.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Veteran has reported that his wrist disability affected his employment, and there is some evidence to suggest that his wrist disability may have contributed to his disability retirement.  However, the more persuasive evidence of record indicates that the Veteran retired from his occupation as a shuttle driver for his non-service connected heart disability.  There is no other evidence or allegation that his left wrist disability alone affected his ability to obtain or maintain substantially gainful employment.  Hence, the matter of entitlement to a TDIU is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A disability rating in excess of 10 percent for the service-connected residuals of left wrist fracture is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


